The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance is that the cited prior art does not disclose: a paper of structure including fibrids, mica, 10polymer, aerogel powder, the structural members in amounts claimed, 15the paper of a thickness claimed (claim 1); a battery including paper of claim 1 (claim 12). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.



/MARK HALPERN/Primary Examiner, Art Unit 1748